DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 and 09/11/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2019-170780, filed on September 19, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: projection control section, reduction determination section and identifying section as in SPEC ( “0136” and “0137”) in claims 1-12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
the following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Ueda (JP2017032441A).

Regarding claim 1, Ueda discloses a control device for controlling a projection device configured to project an image onto a windshield of a vehicle so that the image is displayed superimposed on a real view, the control device comprising (see Ueda via paragraph “0019” “For example, induction lane specific means, to identify the induction lane to induce the vehicle. Lane movement end point……. displays an instruction image that prompts the lane moving in HUD19. Lane image display means prior to displaying the instruction image, it displays respectively the image HUD19 showing the image and induced lane showing the recommended lane.” and via paragraphs “0060-0061” through steps (S32 & S33) “In S33 CPU41 generates a virtual image of the moving guide screen 61 for guiding the vehicle and to the induction lane by HUD19”),
a projection control section configured to cause, in a case where a driving lane of the vehicle is a reduced lane, the projection device to project a guidance image for prompting a lane change (see Ueda figure 10 and via paragraph “0064” regarding indicating the current lane is about to end and show on the screen an arrow to change the lane before the lane ends “the vehicle is approaching to the nearest guide intersection, among the guidance region, particularly when reaching the "(3) lanes move recommended interval", the instruction image 66 prompting the lane movement as shown in FIG. 10 is displayed in addition that. Here, the instruction image 66, the vehicle is an arrow for prompting the movement from the lane of travel Currently lane induction lane side, displayed superimposed on at least one of the image 65 indicating the image 64 and induce lane shows the recommended lane It is. Further, when the vehicle is in the image 62 of the road currently traveling, among the set guidance region in the S 7, which contains "(2) lane moving note section" or "(1) Lane mobile warning interval" is, an image 67 indicating "(2) lane move note section" vehicle also for the image 68 indicating "(1) lane move warning interval" is displayed superimposed on the image 62 of the road that currently traveling”),
the reduced lane being a lane on which it becomes impossible for the vehicle to run within a predetermined distance ahead of a current location (see Ueda figure 10 and via paragraphs “0060-0061” through steps (S32 & S33) “In S33 CPU41 generates a virtual image of the moving guide screen 61 for guiding the vehicle and to the induction lane by HUD19. In the mobile guidance screen 61, a vehicle lane to the recommended travel in road currently traveling (hereinafter, referred to as recommended lane) and an image showing the displays an image showing the induction lanes identified in the S15. The position of generating a virtual image of the moving guidance screen 61 is a front windshield of the vehicle, the user upon viewing the forward environment through the windshield, and the position and size does not interfere with the vision of the user”).

Regarding claim 3, Ueda discloses a lane shape identifying section configured to identify a shape of the reduced lane in the real view on the basis of the current location, in a case where the driving lane is the reduced lane (see Ueda figures 10-12 and paragraphs “0051-0052” “Section 55 corresponds in the example shown in FIG. Also, "(3) lanes move Recommended interval", out of the guide region is a segment for which performs guidance to encourage movement normal traffic lane, and starting from the "lane moving start point D", "lane moving note It is set in a rectangular shape along the lane in the lane to the point C "as the end point. Section 56 corresponds in the example shown in FIG.1-3”),
the projection control section being configured to cause the projection device to project a colored image such that the colored image is superimposed on a position at which the reduced lane is provided in the real view (see Ueda figures 10-12 and paragraphs “0063-0064” “the display color of the image 65 shows the induction lane and the image 64 shown the recommended lane is the S22 in the guide color that has been set for the "(3) lane move recommended interval", that is, the "blue". Also as "blue" for the display color of the vehicle position mark 63”), 
the colored image being the guidance image which is colored and, when projected onto the windshield, has the same shape as the reduced lane in the real view (see Ueda figures 10-12 and paragraphs “0061” and “0063-0064” “The position of generating a virtual image of the moving guidance screen 61 is a front windshield of the vehicle, the user upon viewing the forward environment through the windshield, and the position and size does not interfere with the vision of the user” and “the display color of the image 65 shows the induction lane and the image 64 shown the recommended lane is the S22 in the guide color that has been set for the "(3) lane move recommended interval", that is, the "blue". Also as "blue" for the display color of the vehicle position mark 63”).

Regarding claim 4, Ueda discloses a route identifying section configured to identify on the basis of the current location, in a case where the driving lane is the reduced lane (see Ueda paragraph “0009” “Specifically, induced lane specifying means, identifying a induction lanes for guiding the vehicle, lane movement end point specifying means, said lane movement end that must be completed lane movement of the vehicle to the guide lane identifying a location, recommended lane specifying means, identifying a recommended lane in which the vehicle is recommended travel in road currently traveling, instructing the image display means…….prompting the lanes moving in the display device, lane image display means, for displaying the instruction image on the display device, the recommended lane and a step of displaying each of said display device and an image indicating the induction lane image”),
a route for making a lane change from the driving lane to a recommended lane which is recommended as a destination of the lane change  (see Ueda paragraph “0009” “identifying a recommended lane in which the vehicle is recommended travel in road currently traveling, instructing the image display means…….prompting the lanes moving in the display device, lane image display means, for displaying the instruction image on the display device, the recommended lane and a step of displaying each of said display device and an image indicating the induction lane image”),
the projection control section being configured to cause the projection device to project, as the guidance image, a route image indicative of the route (see Ueda paragraphs “0064” and “0088” “The instruction image (66), said vehicle is an arrow for prompting the movement from the lane of travel Currently lane of the guide lane side. According to the driving support system having the above configuration, by displaying an instruction image, to clearly indicate that the lane moved to the inductive lane side from a current traveling lane is required to move to induce lane It can become”).

Regarding claim 5, Ueda discloses wherein: the route identifying section is configured to update the route at predetermined time intervals; and the projection control section is configured to cause, each time the route is updated, the projection device to project the route image to which a shading effect is added (see Ueda figures 10-12 regarding an arrow being updated with time according to the route).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable in view of Ueda (JP2017032441A) in view of Yagyu et al (US 2022/0118983 A1).

Regarding claim 2, Ueda teaches a reduction determination section configured to determine, at predetermined time intervals, whether or not the driving lane is the reduced lane (see Ueda paragraphs “0063-0064”), but Ueda fails to explicitly disclose the projection control section being configured to cause the projection device to end projection of the guidance image, in a case where the reduction determination section determines, after the projection device starts the projection of the guidance image, that the driving lane is not the reduced lane.
However Yagyu teaches the projection control section being configured to cause the projection device to end projection of the guidance image, in a case where the reduction determination section determines, after the projection device starts the projection of the guidance image, that the driving lane is not the reduced lane (see Yagyu paragraphs “0177-0178” and “0190” “When the lane change by the LCA function is executed and the guide destination lane Lng enters the angle of view VA, the route guidance content CTg is further displayed in the apparent traveling direction of the lane change content CTc. The route guidance content CTg has an arrow shape extending from the subject vehicle lane Lns after the lane change toward the guidance destination lane Lng. The lane change content CTc moves below in the angle of view VA as the vehicle A travels, and the display of the lane change content CTc is then terminated. As a result, the display transition from the lane change content CTc to the route guidance content CTg is completed”),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving assistance system of Ueda to stop showing the lane change process on a display as the lane change has been executed and start showing the route guidance content in order to give the best route to the driver and also if this can happen in a lane change from a lane to another lane, that will be the same scenario as if the lane was a reduced lane and the car need to do a lane change and there is no point to show the reduced lane again if the vehicle did the lane change in order not to distract the driver and avoid any collision (Yagyu paragraphs “0177-0178” and “0190”).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ueda (JP2017032441A) in view of Ichinokawa (US 2020/0082725 A1).

Regarding claim 6, Ueda fails to explicitly teach a recommended location identifying section configured to identify a start-recommended location in a case where one or more other lanes are present between the driving lane and the recommended lane on the route identified by the route identifying section, the start- recommended location being a recommended location from which to start the lane change, the projection control section being configured to cause the projection device to project the route image which bends at the start-recommended location. 
However Ichinokawa teaches a recommended location identifying section configured to identify a start-recommended location in a case where one or more other lanes are present between the driving lane and the recommended lane on the route identified by the route identifying section, the start- recommended location being a recommended location from which to start the lane change, the projection control section being configured to cause the projection device to project the route image which bends at the start-recommended location (see Ichinokawa figures 5 &6 and paragraph “0008” regarding displaying several displays according to changing lanes to reach to the recommended lane “In the display device of the above aspect (1), the display controller is configured to cause the display to display the first image including some or all of a first element indicating a road sign of at least a recommended lane in which the vehicle is to travel among the one or plurality of lanes included in the route, a second element indicating that the vehicle is to change lanes to the recommended lane from the traveling lane when the traveling lane and the recommended lane are different, a third element indicating that the vehicle is to continue traveling in the traveling lane when the traveling lane and the recommended lane are the same, and a fourth element indicating a relative position of the recommended lane with respect to another lane among the one or plurality of lanes.”).

    PNG
    media_image1.png
    558
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    742
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving assistance system of Ueda in order to recognize whether or not to change lanes in multiple lane road to make the driver easily recognize important information for driving support (Ichinokawa paragraph “0008”).

Regarding claim 7, Ueda fails to explicitly teach a location identifying section configured to identify the current location at predetermined time intervals on the basis of location information of the vehicle, the projection control section being configured to cause the projection device to project the route image including a predetermined animation, at a timing when the current location passes the start-recommended location.
However Ichinokawa teaches a location identifying section configured to identify the current location at predetermined time intervals on the basis of location information of the vehicle, the projection control section being configured to cause the projection device to project the route image including a predetermined animation, at a timing when the current location passes the start-recommended location (see Ichinokawa figures 5&6 and paragraphs “0008” and “0077” regarding showing the process from the start of lane changing to the point it reaches the recommended lane “In the display device of the above aspect (1), the display controller is configured to cause the display to display the first image including some or all of a first element indicating a road sign of at least a recommended lane in which the vehicle is to travel among the one or plurality of lanes included in the route, a second element indicating that the vehicle is to change lanes to the recommended lane from the traveling lane when the traveling lane and the recommended lane are different, a third element indicating that the vehicle is to continue traveling in the traveling lane when the traveling lane and the recommended lane are the same, and a fourth element indicating a relative position of the recommended lane with respect to another lane among the one or plurality of lanes.” and “FIG. 5 is a diagram showing an example of the first route guidance image IM1. For example, the first route guidance image IM1 is an image including lane lines that divide lanes L1 to L5, a sign mark MK1, a recommended lane mark MK2, and a lane change mark MK3 as elements (objects). The lane lines of the lanes are image elements corresponding to information regarding shapes of the road among a plurality of pieces of information included in the information regarding driving support described above.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving assistance system of Ueda in order to recognize whether or not to change lanes in multiple lane road to make the driver easily recognize important information for driving support (Ichinokawa paragraphs “0008” and “0077”).

Regarding claim 8, Ueda fails to explicitly teach wherein the projection control section is configured to cause the projection device to project the route image represented by a certain number of lines, the certain number being in accordance with the number of lanes as counted from the driving lane to the recommended lane.
However Ichinokawa teaches wherein the projection control section is configured to cause the projection device to project the route image represented by a certain number of lines, the certain number being in accordance with the number of lanes as counted from the driving lane to the recommended lane (see Ichinokawa paragraph “0077” “FIG. 5 is a diagram showing an example of the first route guidance image IM1. For example, the first route guidance image IM1 is an image including lane lines that divide lanes L1 to L5, a sign mark MK1, a recommended lane mark MK2, and a lane change mark MK3 as elements (objects). The lane lines of the lanes are image elements corresponding to information regarding shapes of the road among a plurality of pieces of information included in the information regarding driving support described above.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving assistance system of Ueda in order to recognize whether or not to change lanes in multiple lane road to make the driver easily recognize important information for driving support (Ichinokawa paragraph “0077” and “0089-0090”).
Regarding claim 9, Ueda fails to explicitly teach wherein the projection control section is configured to cause the projection device to project the route image at least part of which is emphasized, at a timing when the current location passes the start-recommended location.
However Ichinokawa teaches wherein the projection control section is configured to cause the projection device to project the route image at least part of which is emphasized, at a timing when the current location passes the start-recommended location (see Ichinokawa figures 5&6 and paragraphs “0008” and “0077” regarding showing the process from the start of lane changing to the point it reaches the recommended lane “In the display device of the above aspect (1), the display controller is configured to cause the display to display the first image including some or all of a first element indicating a road sign of at least a recommended lane in which the vehicle is to travel among the one or plurality of lanes included in the route, a second element indicating that the vehicle is to change lanes to the recommended lane from the traveling lane when the traveling lane and the recommended lane are different, a third element indicating that the vehicle is to continue traveling in the traveling lane when the traveling lane and the recommended lane are the same, and a fourth element indicating a relative position of the recommended lane with respect to another lane among the one or plurality of lanes.” and “FIG. 5 is a diagram showing an example of the first route guidance image IM1. For example, the first route guidance image IM1 is an image including lane lines that divide lanes L1 to L5, a sign mark MK1, a recommended lane mark MK2, and a lane change mark MK3 as elements (objects). The lane lines of the lanes are image elements corresponding to information regarding shapes of the road among a plurality of pieces of information included in the information regarding driving support described above.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving assistance system of Ueda in order to recognize whether or not to change lanes in multiple lane road to make the driver easily recognize important information for driving support (Ichinokawa paragraphs “0008” and “0077”).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ueda (JP2017032441A) in view of Ichinokawa (US 2020/0082725 A1) in view of Yagyu et al (US 2022/0058998 A1).

Regarding claim 10, Ueda fails to explicitly teach wherein the projection control section is configured to cause the projection device to project the route image the at least part of which is emphasized to a degree corresponding to a degree of curvature or inclination of the driving lane ahead of the vehicle.
However Yagyu 998’ teaches wherein the projection control section is configured to cause the projection device to project the route image the at least part of which is emphasized to a degree corresponding to a degree of curvature or inclination of the driving lane ahead of the vehicle (see Yagyu 998’ paragraph “0116” “When the subject vehicle lane Lns is curved, each of the boundary lines CTpl and CTpr has a curved shape along the curve of the subject vehicle lane Lns. The drawing shapes of each of the boundary lines CTpl and CTpr is updated in a predetermined update cycle so as to match the road surface shape viewed from the eye point EP (see FIG. 2), as the vehicle A travels”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving assistance system of Ueda to superimpose a guidance display of the lane change based on the automatic guidance on a captured real image of a foreground of the subject vehicle in order to provide guidance on a route at a predetermined point in an easy-to-understand manner (Yagyu 998’ paragraph “0116”).

Regarding claim 11, Ueda fails to explicitly teach a location identifying section configured to identify the current location at predetermined time intervals on the basis of location information of the vehicle; and a timing identifying section configured to identify, on the basis of change over time in the current location, a timing at which the vehicle makes the lane change, the projection control section being configured to cause the projection device to project, as the guidance image and in accordance with the timing, a direction guide image indicative of a traveling direction of the vehicle.
However Yagyu 998’ teaches a location identifying section configured to identify the current location at predetermined time intervals on the basis of location information of the vehicle; and a timing identifying section configured to identify, on the basis of change over time in the current location, a timing at which the vehicle makes the lane change, the projection control section being configured to cause the projection device to project, as the guidance image and in accordance with the timing, a direction guide image indicative of a traveling direction of the vehicle (see Yagyu 998’ figures 10-13 shows that display is changing with time according to the lane change).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving assistance system of Ueda to superimpose a guidance display of the lane change based on the automatic guidance on a captured real image of a foreground of the subject vehicle in order to provide guidance on a route at a predetermined point in an easy-to-understand manner (Yagyu 998’ figures 10-13).

Regarding claim 12, Ueda fails to explicitly teach wherein the projection control section is configured to cause the projection device to project the direction guide image in a color that varies depending on an amount of time left until the timing.
However Yagyu 998’ teaches wherein the projection control section is configured to cause the projection device to project the direction guide image in a color that varies depending on an amount of time left until the timing (see Yagyu 998’ paragraph “0122” “Each of the route guidance icon CTgn and the route guidance content CTgs described above is displayed in a mode different from that of the estimated trajectory content CTp. Specifically, at least one of the display color and the display brightness of the route guidance icon CTgn and the route guidance content CTgs is different from the estimated trajectory content CTp. As an example, the route guidance icon CTgn and the route guidance content CTgs are displayed in one of white and blue, and the estimated trajectory content CTp is displayed in the other of white and blue. As another example, the route guidance icon CTgn and the route guidance content CTgs are displayed with a display brightness higher than that of the estimated trajectory content CTp. Further, the route guidance icon CTgn may be displayed blinking.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving assistance system of Ueda to superimpose a guidance display of the lane change based on the automatic guidance on a captured real image of a foreground of the subject vehicle in order to provide guidance on a route at a predetermined point in an easy-to-understand manner (Yagyu 998’ paragraph “0112”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664